TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                       NO. 03-02-00613-CV




                 Jessica Lynnette Doyle, Appellant


                                v.


                  Robert Wayne Fullen, Appellee




FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
   NO. 13, 185, HONORABLE DONALD V. HAMMOND, JUDGE PRESIDING




              MEMORANDUM OPINION
                 The judgment in this cause was signed June 25, 2002. A timely motion for new trial was

filed, making the notice of appeal due September 23, 2002. See Tex. R. App. P. 26.1(a)(1). The notice of

appeal was not filed until September 25, 2002. By letter of November 21, 2002, the Court notified

appellant that she must provide proof of timely mailing of her notice of appeal or an affidavit that the filing

was mailed on or before September 23, 2002. See Tex. R. App. P. 9.2(b). The letter instructed appellant

to provide the necessary proof of mailing not later than December 2, 2002, or the appeal would be

dismissed for want of jurisdiction. This Court has received no response; accordingly, we dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a).




                                                   __________________________________________

                                                   David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: January 30, 2003




                                                      2